Citation Nr: 0120413	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-01 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of June 1982 which denied service connection 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1971, and from September 1972 to February 1974.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2001, the veteran withdrew his request for a Travel 
Board hearing; as such, the Board may proceed with an 
adjudication of his claim. 


FINDINGS OF FACT

1.  In a June 1982 rating decision, the RO denied entitlement 
to service connection for PTSD and the veteran was provided 
notice of his procedural and appellate rights; however a 
notice of disagreement was not received within the subsequent 
one-year period.  

2.  The June 1982 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.





CONCLUSION OF LAW

The rating decision of June 1982, which denied service 
connection for PTSD, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7104, 7105 (West 1991); 38 C.F.R. 
§ 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the July 1998 rating 
decision of the reasons and bases for the denial of the claim 
and was notified of the same in the December 1998 statement 
of the case and in a subsequent supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, statement 
of the case, and supplemental statements of the case, sent to 
the veteran, informed him of what information and evidence 
was needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  While VA has a 
duty to assist veteran in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
There is sufficient evidence of record to decide his claim 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claim.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.

Factual Background

The service medical records are negative for any complaints, 
findings, or diagnoses of a psychiatric disorder.  

A review of the veteran's service records to include his DD 
Forms 214 shows that he served in combat in Vietnam as he was 
awarded a Combat Infantryman Badge (CIB), among other 
decorations.  

An April 1981 VA rehabilitation counselor's report reflects 
that the veteran did not report having any difficulties prior 
to going to Vietnam.  As for his current condition, he said 
he had feelings of generalized agitation, dreams of Vietnam 
occurrences, and a sense of overwhelming fear.  It was noted 
that he would be referred for potential psychotherapy. 

VA treatment records show that in May 1981, the veteran was 
diagnosed as having delayed stress syndrome.  It was also 
noted that he had mixed neuropsychiatric pathology with 
marked immaturity.

In November 1981, the veteran's claim for VA disability 
compensation benefits was received.  In that application, the 
veteran asserted that he was suffering from "Vietnam Stress 
Syndrome."  In conjunction with his claim, the veteran was 
afforded a VA examination on February 4, 1982.  It was noted 
that the veteran reported a stressful service period.  He 
reported he was in the Airborne Rangers and performed search 
and destroy missions.  He related he had laid explosives, 
among other things.  As for current complaints, he indicated 
he had a startle response, recurrent nightmares, and 
obsessive thoughts about killing, death, and other things.  
The examiner, a VA clinical psychologist, determined that the 
veteran had chronic, delayed PTSD and a schizotype 
personality disorder.  The examiner's findings were based on 
an interview, a chart review, and psychiatric testing to 
include the Minnesota Multiphasic Personality Inventory.  
Thereafter, on February 19, 1982, the veteran was reexamined 
by a VA physician who determined that there was no evidence 
of any current stress syndrome.  This finding was based on a 
review of the claims file and a mental status examination.  

In a June 1982 rating decision, the RO denied the claim of 
entitlement to service connection for PTSD.  In that 
decision, the RO indicated that the service medical records 
were negative for psychiatric or stressful situations and a 
current VA mental status examination (the February 19, 1982 
examination report) was negative for any stress syndrome.  

In a June 1982 letter, the veteran was provided notice of his 
procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's June 1982 decision denying service 
connection for PTSD is final and is not subject to revision 
on the same factual basis in the absence of CUE.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000). 

In March 1993, VA received the veteran's application to 
reopen his claim of entitlement to service connection for 
PTSD.  In a July 1993 rating decision, service connection was 
granted for PTSD, effective March 2, 1993, the date of 
receipt of the veteran's claim to reopen.  A 30 percent 
rating was assigned from the effective date of service 
connection.  The veteran appealed the assigned rating.  In a 
July 1995 rating decision, the RO assigned a 50 percent 
rating.  In an October 1996 decision, the Board assigned a 
100 percent rating for service-connected PTSD.  In a January 
1997 rating decision, the RO implemented the Board's decision 
and assigned March 2, 1993, as the effective date for a 100 
percent rating.  

The current appeal arises from a July 1998 rating decision 
which determined that the June 1982 rating decision, which 
denied service connection for PTSD, did not involve CUE.  The 
veteran appealed that determination.  

In January 1999, the veteran testified at a personal hearing 
at the RO before a hearing officer.  The veteran and his 
representative argued that the June 1982 rating decision was 
clearly and unmistakably erroneous because a reported 
diagnosis of PTSD does appear in the VA examination report of 
February 4, 1982, and the rating action does not reflect 
consideration of that evidence.  During the hearing, it was 
argued that the November 1981 date of application for VA 
disability benefits is significant since the veteran filed 
his claim the same year he first started psychiatric 
treatment with VA. 

Analysis

As noted above, the veteran's original claim of service 
connection for PTSD was denied in a final June 1982 rating 
decision.  Service connection for PTSD was subsequently 
established in a July 1993 rating decision, effective March 
2, 1993.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination: ( 1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

A review of the claims file does not indicate that both 
February 1982 VA examination reports were not before the 
adjudicator when the claim was denied in June 1982 nor does 
the record show that the pertinent VA outpatient records were 
not before the adjudicator.  With regard to the VA 
examination reports, both examiners indicated that the claims 
folder had been reviewed, and that each of them had an 
opportunity to interview the veteran.  The VA physician's 
report was made 15 days after the report completed by the VA 
clinical psychologist.  Therefore, it is reasonable to 
conclude that such a review included the clinical 
psychologist's report as well as the outpatient records dated 
before the current examination and that the second VA 
examiner merely expressed a different opinion based on the 
evidence of record as well as his interview and mental status 
examination of the veteran.  With regard to the June 1982 
rating decision, apparently the adjudicator accepted and gave 
the most probative weight to the second VA examiner's 
findings and conclusion that the veteran did not have delayed 
stress syndrome.  Therefore, it is reasonable to conclude 
that the adjudicator referred solely to the specifics of the 
second examination in the rating decision as the most 
probative weight was placed on that examination report.  

Although the second VA examiner's opinion was different than 
the conclusions expressed in the outpatient records and on 
the February 4, 1982, VA examination report, this physician 
clearly had a different view of the veteran's mental state.  
Although the veteran and his representative clearly argue and 
agree with the conclusion of the VA clinical psychologist and 
of the opinion in the VA outpatient records, their opinion 
and argument in that regard reflect simple disagreement as to 
how the facts should have been weighed, and not error.  Since 
it was determined by the VA physician in the second 
examination report that the veteran did not have PTSD, which 
was made upon review of the record as well as a mental status 
examination, the law was not incorrectly applied.  

Specifically, under the applicable criteria at the time of 
the previous June 1982 rating decision (and substantially the 
same as under present law) service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  See 38 U.S.C. § 310.  Further, 
under 38 C.F.R. § 3.304(d), in effect at the time of the June 
1982 decision, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  When the claim was 
denied in June 1982, the record reflected the veteran's 
combat service.  The award of the CIB is noted on the DD 
Forms 214.  However, in June 1982, the RO ultimately 
determined that the finding that the service medical records 
were negative for psychiatric or stressful situations and the 
February 1982 second examination report which showed no 
current diagnosis of PTSD were more probative.

By regulation dated May 19, 1993, the VA promulgated 
38 C.F.R. § 3.304(f), which liberalized the requirements for 
granting service connection for PTSD.  Under the regulation 
as applied when service connection was granted, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  The regulation further provided that, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, CIB, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Currently, the Board notes that the pertinent 
regulation no longer requires a "clear" diagnosis of PTSD, 
rather, only a diagnosis of PTSD is required.

When entitlement to service connection for PTSD was 
established in the July 1993 rating decision, the elements 
for the claim were satisfied in part due to the acceptance of 
the CIB as conclusive evidence of stressors given the 
requirements set forth in the new regulation adopted in 1993.  
Such regulation did not exist in June 1982, the date of the 
decision that the veteran asserts is clearly and unmistakably 
erroneous.  Under the laws and regulations in effect at that 
time, the receipt of such awards would not have necessarily 
altered the outcome of the case, even though such evidence 
indicated combat service, particularly since the RO found 
that the February 19, 1982, examination report which 
reflected no current diagnosis of PTSD to be most probative.  
Further, under Damrel, as noted, more than a simple 
disagreement as to how the facts were weighed or evaluated is 
needed to show CUE.  In this instance, the veteran's receipt 
of awards associated with combat service was a factor to 
weigh in the adjudicative process when his claim was 
ultimately granted in July 1993.  In 1982, it is presumed 
that this award was considered with the service records, but 
it was not, at that time, conclusive evidence that any 
claimed stressor occurred, and, as noted, the most current 
medical evidence of record was negative for PTSD.  

The undersigned knows of no requirement in effect in June 
1982 mandating that the RO discuss each and every piece of 
evidence submitted  See 38 U.S.C.A. § 4004(d), recodified 
later at § 7104(d); 38 C.F.R. § 3.303(a); see also Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  As noted, the RO 
confined its discussion in the June 1982 rating decision to 
the service medical records and the February 19, 1982, VA 
examination.  When there is evidence both pro and con on an 
issue, it is impossible for an appellant to succeed in 
showing that the result would be manifestly different.  See 
Fugo, supra.  To that end, there has been no showing in the 
context of this CUE claim that the outcome of the June 1982 
decision would have been manifestly different had the RO 
fully discussed all of the evidence of record.  Under 38 
C.F.R. § 20.1403(c), it must be absolutely clear that a 
different result would have ensued, and as that is not the 
case, no CUE is found.  

Thus, in sum, the Board finds that the June 1982 rating 
decision was based upon a review of the evidence of record at 
that time.  The RO determined that entitlement to service 
connection was not warranted because the service medical 
records were negative for psychiatric or stressful situations 
and a February 19, 1982, VA mental status examination was 
negative for any stress syndrome.  The veteran essentially 
argues that there was a diagnosis of PTSD at that time which 
was not considered.  As noted, there was conflicting medical 
evidence of record, and, while the RO only discussed in the 
rating decision the evidence which was negative, this does 
not negate the fact that all of the evidence was reviewed 
prior to the RO rendering a determination as there was no 
specific requirement for the RO to discuss the positive 
evidence as well.  While the veteran may disagree with the 
RO's assessment, such disagreement does not constitute a 
viable claim of error as defined by the Court in Russell and 
Fugo.  The correct facts, as they were known at the time, 
were before the RO when it denied the claim in June 1982.  
The veteran's current argument is no more than a simple 
disagreement with how the RO weighed and evaluated the facts, 
and such does not show CUE.  The RO also correctly applied 
the law in effect at the time, as set forth above.  The RO 
ignored neither the facts nor the law; it committed no 
undebatable error.

Therefore, based on the above discussion, the Board is unable 
to find that the June 1982 denial of the veteran's claim of 
service connection involved CUE.  


ORDER

The RO's June 1982 denial of the veteran's claim of 
entitlement to service connection for PTSD did not involve 
CUE.  



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

 

